 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11
     ISAIAS VASQUEZ and LINDA HEFKE       )        Case No. 1:17-cv-00796-AWI-BAM
12   on behalf of all other similarly situated
                                          )
     individuals,                         )        CLASS ACTION
13                                        )
                 Plaintiffs,              )        ORDER GRANTING PLAINTIFFS’
14                                        )        REQUEST TO EXCUSE R. REX
           vs.                            )        PARRIS’ AND JOHN M.
15                                        )        BICKFORD’S ATTENDANCE AT
     LEPRINO FOODS COMPANY, a             )        THE MAY 17, 2019 APPEARANCE
16   Colorado Corporation; LEPRINO FOODS )
     DAIRY PRODUCTS COMPANY, a            )        Date:      May 17, 2019
17   Colorado Corporation; and DOES 1-50, )        Time:      8:30 a.m.
     inclusive,                           )        Courtroom: 8
18                                        )
                 Defendants.              )
19                                        )
                                          )
20                                        )
21
22
23
24
25
26
27
28


     ____________________________________________________________________________________
         ORDER GRANTING PLAINTIFFS’ REQUEST TO EXCUSE R. REX PARRIS’ AND JOHN M. BICKFORD’S
                           ATTENDANCE AT THE MAY 17, 2019 APPEARANCE
 1                                             ORDER
 2         The Court, having considered Plaintiffs’ Request to Excuse R. Rex Parris’ and
 3   John M. Bickford’s Attendance at the May 17, 2019 Appearance (Dkt. 92) filed on May
 4   7, 2019 and good cause appearing, IT IS HEREBY ORDERED THAT
 5         R. Rex Parris’ and John M. Bickford’s personal attendance on May 17, 2019, is
 6   hereby excused.
 7         Although the Court has excused the appearance of Mr. Parris and Mr. Bickford on
 8   this occasion, the parties are cautioned that the purpose of personal appearances is to
 9   refocus the efforts of counsel in resolving their disputes without Court intervention. If
10   the parties fail to proceed productively in this action, including with meet and confer
11   efforts, sanctions may be imposed.
12
13   IT IS SO ORDERED.
14
        Dated:   May 9, 2019                          /s/ Barbara   A. McAuliffe       _
15                                              UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
     ____________________________________________________________________________________
         [PROPOSED] ORDER GRANTING PLAINTIFFS’ REQUEST TO EXCUSE R. REX PARRIS’ AND JOHN M.
                       BICKFORD’S ATTENDANCE AT THE MAY 17, 2019 APPEARANCE
